Order entered November 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01752-CV

               STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                                 V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-01696-B

                                             ORDER
       We GRANT the October 29, 2014 motion of appellants Stutz Road Limited Partnership

and William D. White, III for an extension of time to file a reply brief. We ORDER the reply

brief tendered to this Court on October 28, 2014 filed as of the date of this order.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE